 



Exhibit 10.1
LONG-TERM INCENTIVE PLAN OF
CENTERPOINT ENERGY, INC.
PERFORMANCE SHARE AWARD AGREEMENT
20XX — 20XX PERFORMANCE CYCLE
          Pursuant to this Award Agreement, CenterPoint Energy, Inc. (the
“Company”) hereby grants to «FIRST_NAME» «LAST_NAME» (the “Participant”), an
employee of the Company, «PBRS» performance shares of Common Stock (the “Target
Performance Shares”), such number of shares being subject to adjustment as
provided in Section 14 of the Long-Term Incentive Plan of CenterPoint Energy,
Inc. (the “Plan”), conditioned upon the Company’s achievement of the Performance
Goals over the course of the 20XX — 20XX Performance Cycle pursuant to the Plan,
and subject to the following terms and conditions:
          1. Relationship to the Plan; Definitions. This grant of Performance
Shares is subject to all of the terms, conditions and provisions of the Plan and
administrative interpretations thereunder, if any, which have been adopted by
the Committee and are in effect on the date hereof. Except as defined herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.
To the extent that any provision of this Award Agreement conflicts with the
express terms of the Plan, it is hereby acknowledged and agreed that the terms
of the Plan shall control and, if necessary, the applicable provisions of this
Award Agreement shall be hereby deemed amended so as to carry out the purpose
and intent of the Plan. References to the Participant herein also include the
heirs or other legal representatives of the Participant. For purposes of this
Award Agreement:
     “20XX — 20XX Performance Cycle” means the period from January 1, 20XX to
December 31, 20XX.
     “Achievement Percentage” means the percentage of achievement determined by
the Committee at the end of the Performance Cycle in accordance with Section 3
that reflects the extent to which the Company achieved the Performance Goals
during the Performance Cycle applicable to this Award Agreement.
     “Disability” means that the Participant is both eligible for and in receipt
of benefits under the Company’s long-term disability plan.
     “Employment” means employment with the Company or any of its Subsidiaries.
     “Performance Goals” means the standards established by the Committee to
determine in whole or in part whether the Performance Shares shall be earned,
which are attached hereto and made a part hereof for all purposes.
     “Performance Shares” means the shares of Common Stock potentially
deliverable to Participant pursuant to this Award Agreement.
     “Retirement” means termination of Employment on or after attainment of age
55 and with at least five years of service with the Company.

-1-



--------------------------------------------------------------------------------



 



     “Target Performance Shares” means the actual number of Performance Shares
initially granted to the Participant pursuant to this Award Agreement, with such
number of Performance Shares to be awarded to the Participant at the close of
the 20XX — 20XX Performance Cycle if the Company attains an Achievement
Percentage of 100%.
     “Vested Performance Shares” means the shares of Common Stock awarded to
Participant following Participant’s satisfaction of the vesting provisions of
Section 4 and, if applicable, the determination by the Committee of the extent
to which the Company has achieved the Performance Goals for the 20XX — 20XX
Performance Cycle pursuant to Section 3.
          2. Establishment of Performance Share Account. The grant of Target
Performance Shares pursuant to this Award Agreement shall be implemented by a
credit to a bookkeeping account maintained by the Company evidencing the accrual
in favor of the Participant of the unfunded and unsecured right to receive
shares of Common Stock of the Company, which right shall be subject to the
terms, conditions and restrictions set forth in the Plan and to the further
terms, conditions and restrictions set forth in this Award Agreement.
          3. Award Opportunity. The Performance Goals established for the 20XX —
20XX Performance Cycle are attached hereto and made a part hereof for all
purposes. Except as otherwise provided in Sections 4(b) and 5, the number of
Performance Shares awarded to Participant shall be the product of the number of
Target Performance Shares and the Achievement Percentage that is based upon the
Committee’s determination of whether and to what extent the Company achieves the
Performance Goals during the 20XX — 20XX Performance Cycle.
          As soon as practicable after the close of the 20XX — 20XX Performance
Cycle, the Committee shall determine the extent to which the Company has
achieved each Performance Goal. If the Company has performed at or above the
threshold level of achievement for a Performance Goal, the Achievement
Percentage shall be between 50% and 150%, with a target level of achievement
resulting in an Achievement Percentage of 100%. In no event shall the
Achievement Percentage exceed 150%. The combined level of achievement is the sum
of the weighted achievements of the Performance Goals as approved by the
Committee. Upon completing its determination of the level at which the
Performance Goals have been achieved, the Committee shall notify the Participant
of the number of Vested Performance Shares that will be issued to the
Participant pursuant to Section 6.
          4. Vesting of Performance Shares.
     (a) Unless earlier forfeited or vested in accordance with paragraph (b) or
Section 5, Participant’s right to receive Performance Shares shall vest upon
Participant’s receipt of written notice from the Committee, as required by
Section 3, of the level at which the Performance Goals established for the 20XX
— 20XX Performance Cycle have been achieved. Such notice shall be given by the
Committee as soon as practical after the close of the 20XX — 20XX Performance
Cycle in accordance with the terms of the Plan and this Award Agreement.
     (b) If Participant’s Employment is terminated prior to the close of the
20XX — 20XX Performance Cycle:

-2-



--------------------------------------------------------------------------------



 



     (i) by the Company or any of its Subsidiaries for any reason or due to
voluntary resignation by the Participant, Participant’s right to receive
Performance Shares shall be forfeited in its entirety as of such termination.
     (ii) due to death, Disability, or Retirement, Participant’s right to
receive the Target Performance Shares shall vest at the time of such termination
in the proportion of the number of days elapsed in the 20XX — 20XX Performance
Cycle as of the date of such termination of Employment by the total number of
days in the 20XX — 20XX Performance Cycle and shall be delivered to Participant
as soon as possible following such termination. Participant’s right to receive
additional Performance Shares shall be forfeited at such time.
          5. Distribution Upon a Change in Control. Notwithstanding anything
herein to the contrary, upon or immediately prior to the occurrence of any
Change in Control of the Company, and without regard to the Performance Goals,
the Participant’s right to receive the Performance Shares shall be settled by
the distribution to the Participant of (a) shares of Common Stock equal to the
Target Performance Shares, plus (b) shares of Common Stock (rounded up to the
nearest whole share) having a Fair Market Value equal to the amount of dividends
that would have been declared on the number of such shares determined under
clause (a) above during the period commencing at the beginning of the
Performance Cycle and ending on the date immediately preceding the date on which
the Change in Control occurs, with such shares of Common Stock registered in the
name of the Participant and certificates representing such Common Stock to be
delivered to the Participant as soon as practicable after the date the Change in
Control occurs. In lieu of the foregoing distribution in shares, the Committee,
in its sole discretion, may direct that such distribution be made to the
Participant in cash equal to (x) the product of (i) the Fair Market Value per
share of Common Stock on the date immediately preceding the date on which the
Change in Control occurs and (ii) the Target Performance Shares, plus (y) the
amount of dividends that would have been declared on the number of shares of
Common Stock determined under clause (a) above during the period commencing at
the beginning of the Performance Cycle and ending on the date immediately
preceding the date on which the Change in Control occurs, with such cash payment
to be made as soon as practicable after the date the Change in Control occurs.
Such distribution, whether in the form of shares of Common Stock or, if directed
by the Committee, in cash, shall satisfy the rights of the Participant and the
obligations of the Company under this Award Agreement in full.
          6. Payment of Award.
     (a) If Participant’s right to receive Performance Shares has vested
pursuant to Section 4, a number of shares of Common Stock equal to the number of
Vested Performance Shares shall be registered in the name of the Participant and
certificates representing such Common Stock shall be delivered to the
Participant as soon as practical after the date upon which the Participant’s
right to such shares vested according to the provisions of Section 4. The
Company shall have the right to withhold applicable taxes from any such payment
of Vested Performance Shares or from other compensation payable to the
Participant at the time of such vesting and delivery pursuant to Section 11 of
the Plan.
     (b) Upon delivery of the Vested Performance Shares pursuant to paragraph
(a), above, Participant shall also be entitled to receive a cash payment equal
to the sum of all dividends, if any, declared on the Vested Performance Shares
after the commencement of the 20XX — 20XX Performance Cycle but prior to the
date the Vested Performance Shares are

-3-



--------------------------------------------------------------------------------



 



delivered to the Participant.
          7. Confidentiality. The Participant agrees that the terms of this
Award Agreement are confidential and that any disclosure to anyone for any
purpose whatsoever (save and except disclosure to financial institutions as part
of a financial statement, financial, tax and legal advisors, or as required by
law) by the Participant or his or her agents, representatives, heirs, children,
spouse, employees or spokespersons shall be a breach of this Award Agreement and
the Company may elect to revoke the grant made hereunder, seek damages, plus
interest and reasonable attorneys’ fees, and take any other lawful actions to
enforce this Award Agreement.
          8. Notices. For purposes of this Award Agreement, notices to the
Company shall be deemed to have been duly given upon receipt of written notice
by the corporate secretary of the Company at 1111 Louisiana, Houston, Texas
77002, or to such other address as the Company may furnish to the Participant.
          Notices to the Participant shall be deemed effectively delivered or
given upon personal, electronic, or postal delivery of written notice to the
Participant, the place of Employment of the Participant, the address on record
for the Participant at the human resources department of the Company, or such
other address as the Participant hereafter designates by written notice to the
Company.
          9. Shareholder Rights. The Participant shall have no rights of a
shareholder with respect to the Performance Shares, unless and until the
Participant is registered as the holder of shares of Common Stock.
          10. Successors and Assigns. This Award Agreement shall bind and inure
to the benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the Performance Shares are transferable by the Participant to
Immediate Family Members, Immediate Family Members trusts, and Immediate Family
Member partnerships pursuant to Section 13 of the Plan.
          11. No Employment Guaranteed. Nothing in this Award Agreement shall
give the Participant any rights to (or impose any obligations for) continued
Employment by the Company or any Subsidiary thereof or successor thereto, nor
shall it give such entities any rights (or impose any obligations) with respect
to continued performance of duties by the Participant.
          12. Compliance with Section 409A. It is the intent of the Company and
the Participant that the provisions of the Plan and this Award Agreement comply
with Section 409A of the Internal Revenue Code and related regulations and
Department of the Treasury pronouncements (“Section 409A”). If any provision
provided herein would result in the imposition of an excise tax under the
provisions of Section 409A, the parties agree that any such provision will be
modified as the Company determines is appropriate to avoid imposition of such
excise tax. In certain circumstances the Company may delay the payment of the
Performance Shares until a date which is six months and two days after the date
of the Participant’s separation from service.
          13. Compliance with Recoupment Policy. Any amounts payable or paid
under this Award Agreement are subject to the recoupment policy of the Company
as in effect from time to time.

-4-



--------------------------------------------------------------------------------



 



          14. Modification of Award Agreement. Any modification of this Award
Agreement shall be binding only if evidenced in writing and signed by an
authorized representative of the Company.

-5-